Citation Nr: 1640373	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  13-17 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 27, 2009 for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective earlier than February 27, 2009 for the grant of service connection for tinnitus.

3.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from June 1973 until June 1976.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2016 the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the electronic claims folder.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains additional VA treatment records and other documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's earliest claim of entitlement to service connection for bilateral hearing loss and tinnitus was received by VA on February 27, 2009.  

2.  The Veteran's right ear hearing loss is manifested by Level III hearing acuity.

3.  The Veteran's left ear hearing loss is manifested by Level IV hearing acuity.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 27, 2009 for the grant of entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2.  The criteria for an effective date earlier than February 27, 2009 for the grant of entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

3.  The criteria for an initial 10 percent evaluation for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Veteran is challenging the underlying evaluation and effective date assigned for the grant of service connection.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records, as well as identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative.  In addition, the Veteran was afforded a VA audiology evaluation in March 2010.   The Board finds that the VA audiology evaluation in this case is adequate, as it was predicated on an audiometric evaluation and fully addressed the rating criteria that are relevant to rating the disability in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The audiology evaluation also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Additionally, the evaluation addressed the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Although it has been six years since the Veteran's last evaluation, at the June 2016 hearing he specifically denied that his hearing loss had worsened since he was last examined.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  

The Board notes that the statement of the case did not address VA treatment records dated after January 2013.  However, a few VA treatment records dated after that time period are associated with the claims file.  Those records, however, do not contain audiological findings or address functional loss due to the hearing loss and tinnitus.  Accordingly, the Board finds that the records are not pertinent and remand for consideration by the RO is not required.  See 38 C.F.R. § 19.31(b) (2015).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a VLJ.  A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At this Board hearing, the VLJ outlined the issues on appeal, including the requirements for earlier effective dates, and the Veteran indicated that they did not have any additional evidence or testimony to present.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claims.

Earlier Effective Dates

The Veteran is seeking entitlement to an effective date earlier than February 27, 2009 for the grant of entitlement to service connection for bilateral hearing loss and tinnitus.  Essentially, the Veteran asserts that medical evidence demonstrates that he had hearing loss immediately following separation from service, and that his August 1976 mention of hearing loss to a VA examiner should have been interpreted as an informal claim of entitlement to service connection for bilateral hearing loss and tinnitus.

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

With regard to the date of entitlement, Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

With regard to the date of claim, prior to March 24, 2015 any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, may be considered an informal claim.  A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  The presence of the medical evidence alone does not establish an intent on the part of the veteran to file a claim for benefits, and medical evidence alone cannot be an informal claim.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  

When determining the effective date of an award of compensation benefits, VA must review all the communications in the file after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

In June 1976, the Veteran filed a claim of entitlement to service connection for a gunshot wound to the right leg.  In June 1976, VA requested a complete general medical examination with special attention to a gunshot wound of the right leg.

In August 1976, the Veteran was afforded the requested VA examination.  In the "narrative history" section for "medical history since latest VA examination," it was noted (1) that a 22 caliber hit right leg in service, (2) male on no [illegible], and (3) hearing loss in left ear?  In the "present complaint" section, the Veteran described the surgery he underwent for his right leg following the gunshot wound, and his present right leg symptoms.  In the general examination section, notations were made for findings pertaining to all major body systems.  In the section pertaining to ears, it was noted that the Veteran could not hear as good as did out of left ear - has had hearing test in Navy base said to have hearing loss.  The examiner checked the box indicating "hearing loss noted."  In the "remarks" section, the examiner noted findings for the right leg and left foot, and noted the Veteran was said to have hearing loss left ear, could not demonstrate."  In the "diagnosis" section, the examiner noted a scar.  

A June 1976 rating decision granted entitlement to service connection for residuals of the right leg gunshot wound, and did not address any other claims.  After this rating decision, no submission from the Veteran was received by VA that mentioned his hearing loss or any symptoms of tinnitus.  

In statement received February 27, 2009, the Veteran claimed entitlement to service connection for bilateral hearing loss and tinnitus, which he claimed were etiologically related to extensive exposure to aircraft noise while on active duty. 

May 2009 and March 2010 VA examinations were conducted.  The May 2009 VA examiner provided negative nexus opinions.  The March 2010 VA examiner provided positive nexus opinions.  In an April 2010 rating decision, the RO granted service connection for both hearing loss and tinnitus.  

In March 2011 VA received hearing conservation records dated October 1972 through March 1985 from the Veteran's civilian employer.  Those records showed that in October 1972, pre-service entrance, the Veteran had normal hearing bilaterally.  When he was next tested in August 1976, post-service discharge, his hearing acuity significantly decreased bilaterally.  

In his March 2011 notice of disagreement, the Veteran stated that the 1972-1985 medical records demonstrated that his hearing had declined during service.  The Veteran stated that he had mentioned that his hearing was worse to the 1976 VA examiner, and had been told by the examiner that his hearing was not worse.

In a February 2013 statement, the Veteran clarified that the examiner checked the Veteran's hearing by whispering, but that no testing had been performed.  In his April 2013 substantive appeal, the Veteran asserted that the 1976 VA examiner had told him that his hearing loss and tinnitus was "nothing," thus he did not know he needed to file a claim for those conditions.

At the June 2016 Board hearing, the Veteran's representative asserted that the Veteran's statements at the August 1976 VA examination constituted an informal claim of entitlement to benefits for bilateral hearing loss and tinnitus, and thus August 11, 1976 should be interpreted as the original date of claim. 

While the Board is sympathetic to the Veteran's claim, the foregoing evidence does not establish entitlement to an effective date prior to February 27, 2009 for the grant of entitlement to service connection for bilateral hearing loss and tinnitus.  Here, date of entitlement was March 2010 - as this was the date the examiner opined that the hearing loss and tinnitus were related to in-service noise exposure.  Alternatively, it could be argued that the date of entitlement for left ear hearing loss was June 1976, as an employment record shows hearing loss for VA purposes as of that date.  Right ear hearing loss is not present until 1980.  See 38 C.F.R. § 3.385 (2015).  

Regardless, however, the date of claim is February 27, 2009, and thus the later of the date of claim and date of entitlement is the currently assigned effective date.  In this case, the Veteran made an explicit claim of entitlement to service connection for residuals of a right leg gunshot wound, and did not mention hearing loss or tinnitus.  Although the Veteran has asserted that the August 11, 1976 mention of hearing loss at a VA examination should be interpreted as an informal claim, there is nothing in the record to indicating any intent to file a claim for hearing loss or tinnitus at that time.  Identification of a disorder or medical evidence of a disorder alone is insufficient to constitute an informal claim.  38 C.F.R. § 3.155(a); Brannon, 12 Vet. App. at 35.  Rather, there must be an indication of intent to seek benefits for the identified disorder.  The Board finds it significant that hearing loss was reported in the section pertaining to general medical history, and not mentioned in the section of the VA examination regarding present complaint.  Moreover, there is nothing in the 1976 VA examination report indicating that the Veteran attributed his hearing loss to his period of service.  The Veteran did not mention his symptoms of tinnitus during the 1976 examination.  To the extent that the Veteran has asserted that he would have filed a claim for bilateral hearing loss and tinnitus had the 1976 VA examiner properly diagnosed bilateral hearing loss and tinnitus, this does not amount to an indication at the time the statements were made that he was seeking entitlement to benefits for bilateral hearing loss or tinnitus.  There is no other communication of record prior to 2009 that indicates an intent to file a claim for hearing loss and tinnitus.  Accordingly, the Board finds that the Veteran's report of hearing loss at the time of the 1976 VA examination does not constitute an informal claim for benefits of either hearing loss or tinnitus.

Instead, VA first received the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus on February 27, 2009.  In this case, the Veteran's February 27, 2009 claim is later in time than the date the entitlement arose.  Accordingly, the Board finds that preponderance of the evidence is against the assignment of an effective date earlier than February 27, 2009 for service connection bilateral hearing loss and tinnitus.  Therefore, the claims are denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation

The Veteran seeks entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).

For an appeal of an initial disability rating, the Veteran's entire medical history is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  When a claimant disagrees with an initially assigned disability evaluation, the Board is required to consider whether the Veteran is entitled to separate ratings for distinct periods based on the facts found during the appeal period, a practice known as "staged ratings." Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2015).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85.

"Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (2015).

When the puretone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hz is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone thresholds are 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2015).

Employment audiological evaluations show findings significantly less than the 2009 and 2010 VA examinations.

The Veteran was afforded a VA audiology evaluation in May 2009.  The VA audiologist noted that the Veteran had difficulty hearing conversational speech with background noise, and that tinnitus was annoying, but did not interfere with sleep or daily activities.  The examiner noted significant occupational effects due to hearing difficulty.  At that time, the audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
20
35
65
60
63.75
Left Ear
40
70
75
70
53.75

Speech recognition ability was measured at 84 percent in the right ear and 80 percent in the left ear.  

The Veteran was afforded a VA audiology evaluation in March 2010.  The VA audiologist noted that the Veteran's bilateral hearing loss disability resulted in difficulty hearing that resulted in significant occupational effects, but no effect on usual daily activities.  At that time, the audiometric testing results showed the following:

Hertz
1000
2000
3000
4000
Average
Right Ear
40
55
65
65
56.25
Left Ear
40
70
75
75
65

Speech recognition ability was measured at 88 percent in the right ear and 88 percent in the left ear.  

At the June 2016 hearing, the Veteran specifically denied that his hearing loss had worsened in severity.

A review of the record shows that at worst the puretone threshold average for the Veteran's right ear measured 63.75, and at worst for the left ear measured 65.  The Veteran's lowest speech discrimination scores were 84 percent in the right ear and 80 percent in the left ear.  Under Table VI of 38 C.F.R. 4.85, at worst the right ear received a Level III rating, and at worst the left ear received a Level IV rating.  Application of those levels to Table VII at 38 C.F.R. § 4.85 produces a 10 percent rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiology evaluations show that the alternative table is not applicable.  As the Veteran's bilateral hearing loss has warranted a 10 percent rating for the entire period on appeal, there are no staged ratings to be applied.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Thun, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the evidence does not show that the Veteran's bilateral hearing loss disability is exceptional or unusual to require an extraschedular evaluation.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination, which is the ability to distinguish between sounds and voices.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz , and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz  range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.  Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

The Board further notes that the VA audiology evaluation addresses the functional effects of the Veteran's hearing loss by noting the Veteran's bilateral hearing loss disability had a significant impact on his work functioning, but no impact on daily activities.  See Martinak, 21 Vet. App. at 455.  However, there is nothing in the record to indicate that there has been marked interference with employment.  Accordingly, the Board finds that Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.


ORDER

Entitlement to an effective date earlier than February 27, 2009 for the grant of entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than February 27, 2009 for the grant of entitlement to service connection for tinnitus is denied.

Entitlement to a 10 percent evaluation for service-connected bilateral hearing loss is granted.



______________________________________________

K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


